                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINDA F. MCNEILL                               :                   CIVIL ACTION
                                               :
                                               :
       v.                                      :
                                               :
                                               :
UNITED STATES OF AMERICA,                      :
DEPARTMENT OF VETERANS AFFAIRS                 :                   NO. 20-105

                                           ORDER

       AND NOW, this 19th day of May, 2021, upon consideration of Defendant’s Motion for

Judgment on Partial Findings pursuant to Federal Rule of Civil Procedure 52(c) (Docket No. 51),

and all documents filed in connection therewith, and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED as follows:

       1.     The Motion is GRANTED.

       2.     Judgement is ENTERED in favor of Defendant.

       3.     The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:



                                                   /s/ John R. Padova
                                                   John R. Padova, J.
